DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-19 directed to inventions non-elected without traverse.  Accordingly, claims 11-19 have been cancelled (see below).  The Examiner notes that claim 11 does not require all of the limitations of claim 1.  For example, claim 11 only requires “at least partially forming an enclosed printing space” whereas claim 1 requires a closed printing space.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Amendments to the Claims:

CANCEL claims 11-19.

*  *  *
Claims 11-19 were cancelled because they are directed to inventions non-elected without traverse (see Elections/Restrictions above).



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is Maier (US2015217514A1). Maier teaches:
An impression chamber for a three-dimensional (3D) printer adapted to receive a high performance plastic filament, wherein the 3D printer includes: a movable print head [Fig. 3, #31 printhead] configured to print successive layers of fused filaments by depositing the high performance plastic filament in successive layers to form a piece, and a printing bed [Fig. 3, #17 work table] configured to support the piece during a 3D printing session; an impression chamber [Fig. 1-3, #15 chamber] including a thermally insulated plate [Fig. 2, #21] and at least one first film attached to the thermally insulated plate, wherein the thermally insulated plate and the at least one first film delimit a closed printing space over the printing bed and including the piece [[0021] Fig. 9]; wherein the plate is dimensioned to have a surface at least equal to or larger than a major surface of the piece; wherein the at least one first film is dimensioned to cover the printing bed; wherein the plate is provided with at least one first through-hole configured to receive at least part of the moveable print head [Fig. 9, #41 goes through hole that goes through chamber]; and wherein the plate is moved by movement of the print head and the at least one firm film moves with the plate while covering the printing bed [[0019] “X-Y guiding motion to flexible sidewalls of the chamber 15 to track XY motion of printheads”], wherein the printing bed includes an upper surface on which the piece is printed [Fig. 3, #17 upper surface], and a lower surface opposite to the upper surface [Fig. 3, #17 lower surface].
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA ANN THOMAS whose telephone number is (571)272-3219.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/A.A.T./Examiner, Art Unit 1742                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774